     Case 3:18-cv-00880-L-MDD Document 17 Filed 12/26/18 PageID.102 Page 1 of 1


1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   BETH ANN HUTCHINSON, an                             Case No.: 3:18-cv-880-L-MDD
     individual,
11
                                        Plaintiff,       ORDER GRANTING JOINT
12                                                       MOTION TO DISMISS [ECF No. 15]
     v.
13
     SWEDEN & MARTINA, INC., an
14
     unknown business entity; MICHAEL
15   KENNEDY, an individual; and DOES 1
     through 25, inclusive,
16
                                    Defendants.
17
18
19         Pursuant to Federal Rule of Civil Procedure 41(a)(2), the Court hereby grants joint
20   motion to dismiss and dismisses with prejudice this action upon the parties’ request.
21         IT IS SO ORDERED.
22
23   Dated: December 26, 2018
24
25
26
27
28

                                                     1
                                                                                3:18-cv-880-L-MDD
